Citation Nr: 1728536	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-04 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for costochondritis.

2. Entitlement to service connection for a narcolepsy.

3. Entitlement to service connection for a bilateral shoulder disorder. 

4. Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel
INTRODUCTION

The Veteran served on active duty for training from October 1995 to March 1996 and on active duty from December 2003 to February 2005.  She also had additional duty in the Army Reserve.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board previously remanded this case for additional development in October 2015. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The issue of entitlement to service connection for a bilateral shoulder disability will be addressed in the REMAND portion of this decision below, and is REMANDED to the Agency of Original Jurisdiction for additional action.


FINDINGS OF FACT

1.  The evidence does not establish that the Veteran is currently diagnosed with costochondritis.  In-service findings were apparently acute and resolved.

2.  The evidence establishes that the Veteran is currently diagnosed with narcolepsy.  

3.  The evidence establishes that it is as likely as not that the Veteran's narcolepsy was aggravated during service. 

4.  There is evidence of acute back complaints in service, unrelated to the currently demonstrated back disorder.  A continuing back disorder was not demonstrated during service and thereafter.


CONCLUSIONS OF LAW

1.  The criteria for service connection for costochondritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).   

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for a sleep disorder, to include narcolepsy have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).  

3.  The criteria for service connection for a chronic low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

With respect to the sleep disorder claim, the Board is granting in full the benefit sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2016).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

As for the costochondritis and low back claims, the Veteran was provided with the relevant notice and information in a February 2007 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also satisfied its duty to assist the Veteran in developing his claim.  38 U.S.C.A. § 5103A (West 2014).  The RO associated all available service treatment records (STRs), service personnel records (SPRs), and private and VA treatment records as well as records from the Social Security Administration with the claims file.  The RO documented that it made reasonable efforts to locate and obtain the Veteran's medical records during the relevant period. 

The Veteran has not been afforded a VA examination for costochondritis.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  See also McLendon v. Nicholson, 20 Vet. App.79, 83-86 (2006).

Here, the record demonstrates that the Veteran was diagnosed with and treated for costochondritis in 2004 while she was in Iraq.  However, no evidence of record indicates that the Veteran currently suffers or has suffered from costochondritis since that incident.  In particular, there is no evidence to support current diagnosis of costochondritis any time after the Veteran filed her entitlement claim in January 2007.  Therefore, a VA examination in this case is not required.    

The Board will therefore proceed to the merits of the claims being decided herein.

II. Service Connection

The Veteran is seeking entitlement to service connection for costochondritis and entitlement to service connection for a sleep disorder, to include narcolepsy.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Establishing service connection generally requires competent evidence of three elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after separation when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. 38 U.S.C.A. § 5107 (West 2014).  VA shall consider all information and lay and medical evidence of record in a case.  If a preponderance of the evidence supports a claim, or if a claim is in relative equipoise, the claimant shall prevail.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  If a preponderance of the evidence is against a claim, it will be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant.  Gilbert, 1 Vet. App. at 53-54.  

Service connection for costochondritis:

The criteria for service connection for costochondritis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

Specifically, the Board finds that there is no current diagnosis of costochondritis.  Absent evidence of a current disability, a claim for service connection must be denied.   Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, the record demonstrates that the Veteran was diagnosed with costochondritis in spring 2004 during service.  See, e.g., April 2004 sick slip, May 2005 military treatment records.  No record of treatment for costochondritis has been found after this in-service incidence, and there is nothing in the evidence to indicate that the Veteran has been diagnosed with costochondritis since May 2005.  Thus, it appears that the in-service symptoms resolved and continuing or chronic disability has not been shown.

Therefore, the Board finds that the first element of service connection is not met, and thus, entitlement for the service connection for costochondritis is denied.  

Service connection for narcolepsy:

With resolution of reasonable doubt in the Veteran's favor, all three elements to establish service connection for a sleep disorder, to include narcolepsy have been satisfied.  See 38 C.F.R. §§ 3.102, 3.303 (2016).  

First, the evidence demonstrates that the Veteran has narcolepsy.  In particular, she was diagnosed with narcolepsy definitely in April 2008 based on polysomnogram and multiple sleep latency test (MSLT).  See, e.g., February 2016 VA Examination.  

Second, the record likely establishes that the Veteran's narcolepsy was aggravated during service.  In her June 2009 Statement in Support of Claim (SSC), the Veteran reports that while sleepiness has been an issue in her life for many years, her sleepiness has intensified after her tour in Iraq due to a rotating shift schedule during the deployment.  Her rotation was 12 hours during the day followed by an off day and then two shifts of 12 hours at night with an off day in between.  She maintained this schedule for the majority of her tour due to lack of personnel.  The Veteran continues to state that upon her return, her ability to control the need for a nap has diminished and has had sleep attacks while teaching as a civilian, while driving, and in the middle of conversations.  During a day, the Veteran reports that she needs regular naps and without them, as soon as she becomes still, her body "crashes."  

Lastly, the preponderance of the evidence weighs in favor of finding that the Veteran's current sleep disorder is as likely as not related to her active military service. 

Here, the June 2009 SSC above indicates that the Veteran's rotating shift schedule disrupted her sleep pattern.  Along with the SCC, the Veteran submitted another statement in June 2009 explaining that her sleep disorder got worse after coming back to the civilian life because she lost her support system and structure which assisted her being on time for work and meals in Iraq.  In addition, a VA medical doctor at Hampton VAMC reports in his August 2009 progress note that "although her narcolepsy was only diagnosed in 2008, I feel it is virtually a certainty that she had this disorder for several years prior to this, and that it should accordingly be considered a service-connected condition."  

The Veteran was afforded a VA examination on this issue in February 2016.  The Board, however, finds opinions in the February 2016 VA examination less probative with respect to the issue of etiology of the Veteran's sleep disorder because the examiner only considered whether the Veteran's disability had its onset during her service and did not address whether the disability was aggravated during the service.  

Considering the Veteran's claims file in its entirety, the Board finds that the evidence is at least in equipoise as to whether the Veteran's narcolepsy is aggravated by her duty during service and thus related to her active military service.  Therefore, resolving reasonable doubt in her favor, the Board finds that service connection for narcolepsy is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Service connection for a low back disorder

Service connection for a low back disorder is not in order.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).   

Review of the record reveals complaints of back pain following a reported twisting injury in February 2005.  She also reported occasional complaints of back pain on other occasions during duty, without chronic or continuing objective findings being made.  In view of these complaints, an examination was conducted in March 2016.  The examiner reviewed all the pertinent records and the clinical history.  It was noted that there was a lumbar X-ray in August 2009 that was normal.  In 2010 it was noted that minimal facet joint changes were detected on X-ray and that her weight had changed dramatically between 2008-2011.  Running from 150 to over 200 pounds.  It was noted that obesity is a known risk factor for spondylosis.  There was found to be no evidence of a chronic back disorder with a medical nexus to service.  It was held that it was less likely as not that the spondylosis was related to service

Review of the record fails to reveal competent opinion to the contrary.  As a preponderance of the evidence is against the claim, the claim is denied.


ORDER

Entitlement to service connection for costochondritis is denied.

Entitlement to service connection for narcolepsy is granted.

Entitlement to service connection for a low back disorder is denied.

REMAND

Regarding the claim for service connection for a bilateral shoulder disability, after a careful review of the record, the Board finds that further development is necessary because the evidence relevant to her claim on file is likely to be incomplete.   

Regarding the Veteran's shoulder disability, had complaints occasionally during service of arm and shoulder pain.  Post service, arthralgia in the shoulders has been noted. There has been no examination to indicate whether the pathology might be related to service, including her service in Iraq (Persian Gulf War).  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the current nature and etiology any bilateral shoulder disorder.  All indicated tests should be accomplished and all findings reported in detail.  The claims folder must be available to the examiner in conjunction with the examination, and review of the folder should be indicted.  The examiner is requested to comment on the following:

(a) Please identify any chronic or continuing shoulder disorder that is present.  If no chronic or continuing disorder is found, that too should be set out.

(b) For any shoulder disorder found, is it at least as likely as not (50 percent probability or more) that the disorder is related to in-service findings and symptoms?  In the alternative is it more likely unrelated to any in-service event.

(c) Is there evidence that the shoulder pathology is an undiagnosed illness that is as likely as not related to Gulf War service?

2.  Ensure that the medical opinion complies with this remand and answers the questions presented herein.  If insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.  

3. After completing the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


